DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to  amended claim(s) 1 and 9 (with respect to addition of microwave device or cavity and microwave electromagnetic field oscillation) have been considered and  any new ground of rejection does not solely rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
An interview is suggested prior to the next response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I.	Claim(s) 9, 10, 11 and 12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verbanets(WO 9717637 new cite).


The reference to Verbanets discloses a system, see figure below, where a microwave cavity(13) is interacted with by a pulsed laser(dithered signal, see waveform below)type; a locking device shown in fig 12, a lock controller, will convert the laser signal output from detector and convert into an electrical signal having a frequency as a function of the electromagnetic field oscillation based on the cavity physics being pulsed.


    PNG
    media_image1.png
    715
    1209
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    916
    media_image2.png
    Greyscale



As shown in the waveforms above, the laser signal is pulsed.

    PNG
    media_image3.png
    935
    1411
    media_image3.png
    Greyscale


Figure 10 shows the complete microwave frequency control loop with PLL(GHz loop) feeding the microwave vapor cell(3).
Re claim 10, the microwave cavity is thus part of the pulsed electron device.
Re claim 11: Figure 10 also shows the PLL with phase detection to allow for the phase correction to the microwave device.
Re claim 12: due to the feedback thru the cavity and the locking controller(see fig 12 above), the output of the microwave device( this includes VCO) is compared(using207) against the output of the lock controller(see fig. 10)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

II.	 Claims 1, 4, 9, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewen et al(US 2005/ 0254535 of record) in view of Verbanets(WO 9717637 new cite).
Re clams 1 and 9:
The reference to Loewen et al discloses a system, see figure below, where a cavity(440) is interacted with by a pulsed laser(mode locked /410)type; a locking device including PD(420) will convert the laser signal into an electrical signal having one of a comb of frequencies to stimulate the cavity to ultimately provide a desired output. Re claims 1, 9 and 18: as noted in para (0040): appropriate filters may be used to select frequencies(harmonic selector) as desired. 
The reference does not show a pulsed laser feeding a microwave cavity resonator and 
does not describe  microwave cavity signals as an electromagnetic field oscillation, however,  RF comb frequencies(electromagnetic field oscillations) are in fact energized within the cavity by the laser source. 
A specific 12.5GHz bandwidth for the PD is not specifically noted.
With regards the use of a pulsed laser for a microwave cavity resonator, the reference to Verbanets is relied on.
The reference to Verbanets discloses a system, see figure below, where a microwave cavity(13) is interacted with by a pulsed laser(dithered signal, see waveform below)type; a locking device shown in fig 12, a lock controller, will convert the laser signal output from detector and convert into an electrical signal having a frequency as a function of the electromagnetic field oscillation based on the cavity physics being pulsed.


    PNG
    media_image1.png
    715
    1209
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    916
    media_image2.png
    Greyscale



As shown in the waveforms above, the laser signal is pulsed.
The benefit here is to further stabilize the system albeit for a microwave cavity v. an optical cavity. Thus  the optical resonance frequency of the vapor and the wavelength of the light source can be locked.

With regards the bandwidth, re claims 4 and 19: as noted in para(0040 Loewen et al) the PD bandwidth selected will allow for the entire comb of modes of the mode locked laser to be sampled; the range of bandwidth covering 100MHz to 50GHz(see para 0045).


    PNG
    media_image4.png
    604
    1029
    media_image4.png
    Greyscale


“[0039] In one embodiment feedback loop 450 samples the optical output and compares it to a microwave reference source 454. A portion of the output of external cavity 440 is sampled using a photodiode 452 which generates electrical domain output 475. “


“[0043] More generally, however, the present invention may be applied to a variety of applications. In particular, the present invention may be used to provide a source of harmonically related RF frequencies in which the relative phase noise between any pair of this comb of frequencies is below 1 part in 10.sup.16 and the comb of frequencies is locked to an absolute value by comparing one of these frequencies to a reference source using active feedback. For example, applications exist in which the absolute frequency is less sensitive than the relative frequency stability of harmonically related RF signals. Such applications are found in pump-probe experiments (e.g. time-resolved spectroscopy) as well as conventional laser to RF synchronization (e.g. RF photoinjectors). In this case, a passive optical cavity can supply phase-locked RF sources over a comb of harmonically related frequencies. The absolute frequency can be maintained with a separate feedback loop on the passive cavity at any one frequency of this frequency comb. Since the mode-locking requires phase locking of the comb frequencies, there is no phase noise accumulation from traditional multiplication or division between any set of these frequencies.”
Re claim 11: A phase locking device(452-458 Loewen et al) coupled to the cavity as shown in figure to allow for phase correction as the mixer allows the phase detection.

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the cavity signals(Loewen et al) are electromagnetic field oscillations, and these  RF comb frequencies(electromagnetic field oscillations) are in fact energized within the cavity by the laser source. 


The PD bandwidth selected will allow for the entire comb of modes of the mode locked laser to be sampled and as noted above, the range of bandwidth covering 100MHz to 50GHz covers the 12.5GHz bandwidth. 
The reference to Verbanets shows the use of a pulsed laser signal into a microwave cavity to enhance stability of the locking of the laser output and the cavity resonance and this would also benefit the Loewen et al laser  and  cavity dynamics as well.

Re claims 16 and 17:
III.	Claims 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewen et al(US 2005/ 0254535 of record) and Verbanets, as applied to claim 9 above, and further in view of Arissian et al (US 9,653,877 of record).
The reference to Loewen et al discloses a system, see figure below, where a cavity(440) is interacted with by a pulsed laser(mode locked /410)type; a locking device including PD(420) will convert the laser signal into an electrical signal having one of a comb of frequencies to stimulate the cavity to ultimately provide a desired output. RF comb frequencies(electromagnetic field oscillations) are in fact energized within the cavity by the laser source. As noted in para (0040): appropriate filters may be used to select frequencies(harmonic selector) as desired.
The reference to Verbanets relied on to show the use of pulsed laser signals to probe the  resonant microwave cavity as noted above.
The references does not show a typical Ti:sapphire type laser but this is conventional and the reference to Arissian et al is relied on to show such an example. The particular Frep for the sapphire laser at 74.98MHZ is a simply a matter of design consideration and as noted below depends on the application of such a laser and the cavity as needed with respect to comb frequencies and sample characteristics . 

See figures below and col2, line 56- col 3, line 19:

    PNG
    media_image5.png
    909
    795
    media_image5.png
    Greyscale

“(31) Output of a laser cavity represents properties of its medium. In a single frequency comb, the group and phase index of the cavity defines the position and spacing between frequencies. For the case of nested cavity, a high frequency comb is generated from a Fabry Perot etalon that is inserted in a cavity. The frequency comb of the Fabry Perot etalon inherits the linewidth of the laser cavity without involving complications of a gain medium. Using these nested cavities, the index of refraction of the Fabry Perot etalon can be measured with ultimate precision by measuring the high frequency RF (Fabry Perot etalon) and low frequency RF (laser repetition rate). Performing cavity scans by a) tilting the angle of Fabry-Perot and/or b) scanning of cavity length enhances the resolution in the index of refraction measurement.
(32) Simple etalons inserted in a laser cavity of a laser can be used to tune the wavelength of the laser. Inserting such an element inside a mode-locked laser can lead to a frequency comb with counter-intuitive features. Instead of a decaying sequence of pulses, the etalon produces a symmetric bunch of pulses, at a repetition rate in the GHz range, that can be fine tuned with the laser cavity length. The wavelength of the laser—as in the continuous wave (cw) case—can be tuned with the angle of the etalon. However, in the case of the mode-locked laser, the high frequency (HF) of the Fabry Perot etalon and low frequency (LF) components of the repetition rate are both modified with the angle of incidence. As a result, a nested comb can be generated on a mode-locked comb. For example, a nested comb of 6-10 GHz can be generated on a mode-locked comb of around 100 MHz in a meter long Ti:Sapphire laser.”
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the particular mode locked laser used for the  Loewen et al system and Verbanets  may be a sapphire type as noted above with a  desired Frep being a simple matter of design consideration as noted above in  Arissian et al. This allows for the desired comb spectrum based on the sample characteristics to be detected.



Allowable Subject Matter
Claims 2, 3, 5, 6, 7, 8, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Ohtsu EP 0414914 shows the general microwave cavity and laser with frequency stability control loop.


    PNG
    media_image6.png
    561
    928
    media_image6.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849